[brentbowmanofferletter1001.jpg]
VEEVA SYSTEMS INC. April 19, 2020 Brent Bowman Dear Brent, Veeva Systems Inc.
(the "Company'') is pleased to offer you employment on the following terms: 1.
Position. Your initial title will be Executive Vice President, Finance and you
will initially report to the Chief Financial Officer. After an agreed upon
transition period, it is expected that you will be appointed the Chief Financial
Officer, reporting to the Chief Executive Officer. This is a full-time position.
While you render services to the Company, you will not engage in any other
employment, consulting or other business activity (whether full-time or
part-time) that would create a conflict of interest with the Company. By signing
this letter agreement, you confirm to the Company that you have no contractual
commitments or other legal obligations that would prohibit you from performing
your duties for the Company. 2. Compensation. The Company will pay you a
starting salary at the rate of $350,000 per year, payable in accordance with the
Company's standard payroll schedule. You will also be eligible to participate in
the Company's equity compensation program. Your equity compensation includes two
types of equity (i) restricted stock units with a value intended to approximate
125% of your base salary (your "Stock Bonus") and (ii) stock options, both of
which are described in further detail at Exhibit B. Your compensation, as
described above, will be subject to adjustment pursuant to the Company's
policies, which may change from time to time. 3. Employee Benefits. As a regular
employee of the Company, you will be eligible to participate in a number of
Company-sponsored benefits. In addition, you will be entitled to paid vacation
in accordance with the Company's vacation policy, as in effect from time to
time. 4. Proprietary Information and Inventions Agreement. Like all Company
employees, you will be required, as a condition of your employment with the
Company, to sign the Company's standard Proprietary Information and Inventions
Agreement, a copy of which is attached hereto as Exhibit A. 5. Employment
Relationship. Employment with the Company is for no specific period of time.
Your employment with the Company will be "at will," meaning that either you or
the Company may terminate your employment at any time and for any reason, with
or without cause. Any contrary representations that may have been made to you
are superseded by this letter agreement. This is the full and complete agreement
between you and the Company on this term. Although your job duties, title,
compensation and benefits, as well as the Company's personnel policies and
procedures, may change from time to time, the "at will" nature of your
employment may only be changed in an express written agreement signed by you and
a duly authorized officer of the Company (other than you).



--------------------------------------------------------------------------------



 
[brentbowmanofferletter1002.jpg]
6. Taxes. All forms of compensation referred to in this letter agreement are
subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law. You agree that the Company does not have a
duty to design its compensation policies in a manner that minimizes your tax
liabilities, and you will not make any claim against the Company or its Board of
Directors related to tax liabilities arising from your compensation. 7.
Interpretation, Amendment and Enforcement. This letter agreement and Exhibit A
constitute the complete agreement between you and the Company, contain all of
the terms of your employment with the Company and supersede any prior
agreements, representations or understandings (whether written, oral or implied)
between you and the Company. This letter agreement may not be amended or
modified, except by an express written agreement signed by both you and a duly
authorized officer of the Company. The terms of this letter agreement and the
resolution of any disputes as to the meaning, effect, performance or validity of
this letter agreement or arising out of, related to, or in any way connected
with, this letter agreement, your employment with the Company or any other
relationship between you and the Company ("Disputes") will be governed by
California law, excluding laws relating to conflicts or choice of law. You and
the Company submit to the exclusive personal jurisdiction of the federal and
state courts located in Alameda County, California in connection with any
Dispute or any claim related to any Dispute. * * * * * We hope that you will
accept our offer to join the Company. You may indicate your agreement with these
terms and accept this offer by signing, dating and returning a copy of this
letter agreement and the attached Proprietary Information and Inventions
Agreement to me. Your employment with the Company is contingent upon completion
of a successful background check and providing legal proof of your identity and
authorization to work in the United States. Your employment is also contingent
upon your starting work with the Company on or before June 29th. Very truly
yours, VEEVA SYSTEMS INC. 7[111Ca/Jtal Tim Cabral (Apr 19, 2020) By: Tim Cabral
Title: Chief Financial Officer I have read and accept this employment offer:
Brent;8 t?tttf114fk Brent Bowman (Apr 20, 2020) Signature of Brent Bowman Date:
Apr 20, 2020



--------------------------------------------------------------------------------



 
[brentbowmanofferletter1003.jpg]
Exhibit A PROPRIETARY INFORMATION AND INVENTIONS ASSIGNMENT AGREEMENT The
following confirms and memorializes an agreement between Veeva Systems Inc., a
Delaware corporation (the "Company") and Brent Bowman ("Agreement"): 1. I have
not entered into, and I agree I will not enter into, any agreement either
written or oral in conflict with this Agreement or my employment with Company. I
will not violate any agreement with or rights of any third party or, except as
expressly authorized by Company in writing hereafter, use or disclose my own or
any third party's confidential information or intellectual property when acting
within the scope of my employment or otherwise on behalf of Company. Further, I
have not retained anything containing any confidential information of a prior
employer or other third party, whether or not created by me. 2. Company shall
own all right, title and interest (including patent rights, copyrights, trade
secret rights, mask work rights, sui generis database rights and all other
intellectual property rights of any sort throughout the world) relating to any
and all inventions (whether or not patentable), works of authorship (including
software code), mask works, designs, know-how, ideas and information (including
trade secrets) made or conceived or reduced to practice, in whole or in part, by
me during the term of my employment with Company to and only to the fullest
extent allowed by California Labor Code Section 2870 (which is attached as
Appendix A) (collectively "Inventions") and I will promptly disclose all
Inventions to Company. Without disclosing any third party confidential
information, I will also disclose anything I believe is excluded by Section 2870
so that the Company can make an independent assessment. I hereby make all
assignments necessary to accomplish the foregoing. I shall further assist
Company, at Company's expense, to further evidence, record and perfect such
assignments, and to perfect, obtain, maintain, enforce, and defend any rights
specified to be so owned or assigned. I hereby irrevocably designate and appoint
Company as my agent and attorney-in-fact, coupled with an interest and with full
power of substitution, to act for and in my behalf to execute and file any
document and to do all other lawfully permitted acts to further the purposes of
the foregoing with the same legal force and effect as if executed by me. If I
wish to clarify that something created by me prior to my employment that relates
to Company's actual or proposed business is not within the scope of the
foregoing assignment, I have listed it on Appendix B in a manner that does not
violate any third party rights or disclose any confidential information. Without
limiting Section 1 or Company's other rights and remedies, if, when acting
within the scope of my employment or otherwise on behalf of Company, I use or
disclose my own or any third party's confidential information or intellectual
property (or if any Invention cannot be fully made, used, reproduced,
distributed and otherwise exploited without using or violating the foregoing),
Company will have and I hereby grant Company a perpetual, irrevocable, worldwide
royalty-free, non-exclusive, sublicensable right and license to exploit and
exercise all such confidential information and intellectual property rights. 3.
To the extent allowed by law, paragraph 2 includes all rights of paternity,
integrity, disclosure and withdrawal and any other rights that may be known as
or referred to as "moral rights," "artist's rights," "droit moral," or the like
(collectively "Moral Rights"). To the extent I retain any such Moral Rights
under applicable law, I hereby ratify and consent to any action that may be
taken with respect to such Moral Rights by or authorized by Company and agree
not to assert any Moral Rights with respect thereto. I will confirm any such
ratifications, consents and agreements from time to time as requested by
Company. 4. I agree that all Inventions and all other business, technical and
financial information I develop, learn or obtain during the term of my
employment that relate to Company or the business or demonstrably



--------------------------------------------------------------------------------



 
[brentbowmanofferletter1004.jpg]
anticipated business of Company or that are received by or for Company in
confidence, constitute "Proprietary Information." Examples of Proprietary
Information include, without limitation, trade secrets, business plans, product
plans and road maps, information hosted and processed by Veeva on behalf of its
customers, financial information, information related to customer sales and
contracts, and material non-public information within the meaning of the
securities laws. Proprietary Information does not include information the use or
disclosure of which is protected by the National Labor Relations Act, the
California Labor Code (including Labor Code§§ 232, 232.5, 1102.5, and 1197.5),
or laws against restraints of trade (including Business & Professions Code§§
16600 and 17200 et seq). If I am unsure of whether certain information is
Proprietary Information or not, I will consult with the Company, except as set
forth in Section 5. 5. I will hold in confidence and not disclose or, except
within the scope of my employment, use any Proprietary Information. However, I
shall not be obligated under this paragraph with respect to information I can
document is or becomes readily publicly available without restriction through no
fault of mine. Notwithstanding the above, I understand that I am allowed to
engage in "Protected Activity" under this Agreement without first notifying
Veeva. Protected Activity means filing a charge or complaint with the government
or disclosing relevant information to the government (so long as that
information is not protected as an attorney-client communication of Veeva). I
further understand that, notwithstanding my obligations under this Agreement: a.
I will not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that: (A) is made in confidence
to a Federal, State, or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal; and b. If I file a lawsuit for retaliation for reporting a suspected
violation of law, I may disclose the trade secret relevant to that lawsuit to my
attorney and use the trade secret in the court proceeding if: (A) all documents
containing the trade secret are filed under seal; and (B) neither I nor my
attorney disclose the trade secret except pursuant to court order. 6. Upon
termination of my employment, I will promptly return to Company all items
containing or embodying Proprietary Information (including all copies). I also
recognize and agree that I have no expectation of privacy with respect to
Company's telecommunications, networking or information processing systems
(including, without limitation, stored computer files, email messages and voice
messages) and that my activity and any files or messages on or using any of
those systems may be monitored at any time without notice. 7. Until one year
after the term of my employment, I will not encourage or solicit any employee or
consultant of Company to leave Company for any reason (except for the bona fide
firing of Company personnel within the scope of my employment). 8. I agree that
during the term of my employment with Company (whether or not during business
hours), I will not engage in any activity that is in any way competitive with
the business or demonstrably anticipated business of Company, and I will not
assist any other person or organization in competing or in preparing to compete
with any business or demonstrably anticipated business of Company. 9. I agree
that this Agreement is not an employment contract for any particular term and
that I have the right to resign and Company has the right to terminate my
employment at will, at any time, for any or no reason, with or without cause. In
addition, this Agreement does not purport to set forth all of the terms and
conditions of my employment, and, as an employee of Company, I have obligations
to Company which are not set forth in this Agreement. However, the terms of this
Agreement govern over any inconsistent terms and can only be changed by a
subsequent written agreement signed by the President of Company.



--------------------------------------------------------------------------------



 
[brentbowmanofferletter1005.jpg]
10. I agree that my obligations under paragraphs 2, 3, 4, 5 and 6 of this
Agreement shall continue in effect after termination of my employment,
regardless of the reason or reasons for termination, and whether such
termination is voluntary or involuntary on my part, and that Company is entitled
to communicate my obligations under this Agreement to any future employer or
potential employer of mine. My obligations under paragraphs 2, 3 and 4 also
shall be binding upon my heirs, executors, assigns, and administrators and shall
inure to the benefit of Company, its subsidiaries, successors and assigns. 11.
Any dispute in the meaning, effect or validity of this Agreement or otherwise
arising under or related to this Agreement shall be resolved in accordance with
the laws of the State of California without regard to the conflict of laws
provisions thereof, and I and the Company submit to the exclusive personal
jurisdiction of the federal and state courts located in Alameda County,
California in connection with any such dispute. I further agree that if one or
more provisions of this Agreement are held to be illegal or unenforceable under
applicable California law, such illegal or unenforceable portion(s) shall be
limited or excluded from this Agreement to the minimum extent required so that
this Agreement shall otherwise remain in full force and effect and enforceable
in accordance with its terms. This Agreement is fully assignable and
transferable by Company, but any purported assignment or transfer by me is void.
I also understand that any breach of this Agreement will cause irreparable harm
to Company for which damages would not be an adequate remedy, and, therefore,
Company will be entitled to injunctive relief with respect thereto in addition
to any other remedies and without any requirement to post bond. I HAVE READ THIS
AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS WHICH IT IMPOSES
UPON ME WITHOUT RESERVATION. NO PROMISES OR REPRESENTATIONS HAVE BEEN MADE TO ME
TO INDUCE ME TO SIGN THIS AGREEMENT. I SIGN THIS AGREEMENT VOLUNTARILY AND
FREELY, IN DUPLICATE, WITH THE UNDERSTANDING THAT THE COMPANY WILL RETAIN ONE
COUNTERPART AND THE OTHER COUNTERPART WILL BE RETAINED BY ME. Employee Brfflf-B�
Brent Bowman (Apr 20, 2020) Signature Name: Brent Bowman Date: Apr 20, 2020
7[111Cabtal Tim Cabral (Apr 19, 2020) Signature of Tim Cabral CFO Veeva Systems
Inc.



--------------------------------------------------------------------------------



 
[brentbowmanofferletter1006.jpg]
APPENDIX A California Labor Code Section 2870. Application of provision
providing that employee shall assign or offer to assign rights in invention to
employer. 1. Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer's
equipment, supplies, facilities, or trade secret information except for those
inventions that either: a) Relate at the time of conception or reduction to
practice of the invention to the employer's business, or actual or demonstrably
anticipated research or development of the employer; or b) Result from any work
performed by the employee for his employer. 2. To the extent a provision in an
employment agreement purports to require an employee to assign an invention
otherwise excluded from being required to be assigned under subdivision (a), the
provision is against the public policy of this state and is unenforceable.



--------------------------------------------------------------------------------



 
[brentbowmanofferletter1007.jpg]
APPENDIX B PRIOR MATTER None: ---X Candidate Initials:_¥-___



--------------------------------------------------------------------------------



 
[brentbowmanofferletter1008.jpg]
l'eeva Exhibit B EQUITY GRANT RECOMMENDATION Upon acceptance of employment with
Veeva Systems Inc. ("Veeva") or a subsidiary of Veeva Systems Inc., management
will recommend to the board of directors (the "Board") of Veeva Systems Inc., a
Delaware corporation with headquarters in Pleasanton, California, that you be
granted restricted stock units and stock options (as further described below)
for the Class A Common Stock of Veeva Systems Inc. Formal grant agreements will
be sent to you after Board approval, assuming the Board, in its sole discretion,
approves the grants. Grantee Name: Brent Bowman 1. Restricted Stock Units
("RSUs"): Your initial grant of RSUs will be based on your Stock Bonus of 125%
of your base salary. The number of shares in your RSU grant will be calculated
by dividing your Stock Bonus by the appropriate Veeva stock price at the time of
your start date to arrive at an annual RSU share amount ("Annual RSU Share
Amount"). The number of shares in your initial RSU grant will be the Annual RSU
Share Amount prorated monthly to coincide with a final vest date of April 1,
2021 (the "Initial RSU Share Grant Amount"). Your RSUs will begin vesting on the
first day of the month after your start date. RSUs vest quarterly on January 1,
April 1, July 1, and October 1. Subject to changes in equity practices by Veeva,
you will be eligible for an additional RSU grant each year based on the same
calculation methodology. 2. Initial Stock Option Grant: The number of shares in
your initial stock option grant will be 20,000. These stock options will vest at
a rate of 20% per year over 5 years, and vesting will commence on the first day
of the month after your start date. The strike price of your stock options will
be the closing Veeva stock price on the date of grant. 3. Annual Stock Option
Grants: Subject to changes in equity practices by Veeva, you will be eligible
for an additional stock option grant each year based on the following
calculation methodology. The number of shares in your annual stock option grant
will be four (4) times the number of shares in your annual RSU grant, which
reflects an "option factor" of four. These stock options will vest at a rate of
25% per year over 4 years. The strike price of your annual stock options will be
the closing Veeva stock price on the date of grant. Vesting for all equity
grants ends when your employment with Veeva or a subsidiary of Veeva ends.
Neither these grants nor the vesting schedule described above constitutes a
guarantee of continued employment. The grants referenced above are subject to
the sole discretion and approval of the Board, and the final terms of the grants
will be as reflected in the final agreements documenting such grants. The equity
awards described above are an additional benefit that may be given to you by
Veeva Systems Inc. and not by any subsidiary which may employ you. 7[111Cabtat
Tim Cabral (Apr 19, 2020) Tim Cabral Chief Financial Officer Veeva Systems Inc.



--------------------------------------------------------------------------------



 
[brentbowmanofferletter1009.jpg]
Signature: Brent:� Brent Bowman (Apr 20, 2020)



--------------------------------------------------------------------------------



 